Citation Nr: 0911181	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-10 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an anxiety disorder.

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for fallen arches (pes 
planus).

4.  Entitlement to service connection for sexual dysfunction.

5.  Entitlement to service connection for migraines.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for carpal tunnel 
syndrome (CTS).




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of August 2004 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied these issues.  The 
Veteran's claims folder was subsequently transferred to the 
RO in Montgomery, Alabama.

In regards to the service connection claim for migraine 
headaches, the Board is addressing this problem on a de novo 
basis as the RO has in the August 2004 rating on appeal.  The 
Board notes that the February 2004 duty to assist letter has 
pointed to a May 1971 denial and indicated that this rating 
previously denied entitlement to service connection to an 
anxiety disorder and a headache disorder, and indicated that 
new and material was needed.  

However, a review of this May 1971 rating decision and the 
notice from the same month reflects that this rating decision 
concerned a claim for entitlement to service connection for a 
hearing loss disability.  Although the discussion in 
adjudicating the hearing loss claim did note findings from 
the neurological examination which included the examiner 
finding that the Veteran had no unusual nervousness and that 
his nervousness apparently coexisted with his headaches, and 
although these conditions of left preorbital headaches of 
tension origin associated with mild acute anxiety state were 
listed as nonservice-connected, no formal adjudication or 
notification regarding a migraine headache claim was done in 
this 1971 denial.  Thus, the Board is considering this matter 
on a de novo basis as the RO has in the rating on appeal.  

In a January 2009 statement, the Veteran informed the VA that 
the attorney who had represented him was deceased, and 
requested that this representative be removed and that his 
request for a hearing be withdrawn.  He also expressed his 
desire to have the Board review this matter expeditiously 
without further representation.


FINDINGS OF FACT

1.  A February 1990 rating decision denied the Veteran's 
claim for service connection for anxiety.  The Veteran was 
provided notification of the rating decision and of his 
appellate rights later in March 1990; however, he did not 
appeal this determination.

2.  New evidence received since the February 1990 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

3.  There is no competent medical evidence of an anxiety 
disorder related to 
active service.

4.  The Veteran's pes planus was noted on the service 
entrance examination's report of medical history and pes 
planus is shown to have not permanently undergone an increase 
in severity during service. 

5.  The competent medical evidence reflects it is less than 
likely that the Veteran has a current sexual dysfunction that 
began in service or is otherwise related to service.

6.  The competent medical evidence reflects it is less than 
likely that the Veteran has a current headache disability 
including migraines that began in service or is otherwise 
related to service.

7.  The competent medical evidence reflects it is less than 
likely that the Veteran has current hypertension that began 
in service or is otherwise related to service or was 
manifested to a compensable degree within one year of 
discharge.

8.  The Veteran's scoliosis of the lumbar spine was noted on 
the service entrance examination's report of medical history 
and scoliosis is shown to have not permanently underwent an 
increase in severity during service, and the competent 
medical evidence reflects it is less than likely that the 
Veteran has a current back disability that began in service 
or is otherwise related to service.

9.  The competent medical evidence reflects it is less than 
likely that the Veteran has current carpal tunnel syndrome 
that began in service or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision denying service 
connection for anxiety is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
February 1990 rating decision, and the claim for service 
connection for anxiety is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  A disability of anxiety was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2008).

4.  The Veteran's preexisting pes planus was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2008).

5.  A disability of sexual dysfunction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, (2008).

6.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2008).

7.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.302, 3.159, 3.303, 3.307, 3.309 (2008).

8.  The Veteran's preexisting scoliosis was not aggravated by 
active service and a back disability other than scoliosis was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).

9.  Carpal tunnel syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).    

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In regards to the issues to be adjudicated, the Veteran's 
claim on appeal was received December 2003.  Prior to 
adjudicating this claim in August 2004, the RO sent a letter 
in February 2004.  The Veteran was provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection which included notice of 
the requirements to prevail on these types of claims and of 
his and VA's respective duties.  The duty to assist letter 
notified the Veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

In reference to the new and material evidence claim, the 
Board acknowledges that although the VCAA notice provided to 
the Veteran was not fully compliant with Kent v. Nicholson, 
20 Vet. App. 1 (2006), this is nonprejudicial, i.e., harmless 
error because the Board is reopening this claim.  See 38 
C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  There is no prejudice to the Veteran 
in the RO's failure to send such letter since service 
connection for all issues is ultimately being denied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA medical records, VA 
examination reports and private medical records have been 
associated with the record.  There is no need to schedule an 
examination in these matters where the evidence fails to show 
any link between the claimed disorders and service.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate the claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the Veteran or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. New and Material Evidence 

A review of the procedural history reflects that in May 1971 
the RO in a rating decision which granted service connection 
for a hearing loss disorder also found that there was no 
record of nervousness in service and the VA examination 
results from the same month as the rating revealed that 
complaints of nervousness were coexistent with headaches.  
The rating listed as a nonservice-connected disorder, left 
preorbital headaches of tension origin associated with mild 
acute anxiety state.  Notice was sent the same month as this 
decision and the Veteran did not appeal.  Thereafter in a 
February 1990 decision, the RO noted that a medical statement 
from a private physician who opined that the Veteran's acute 
anxiety state was aggravated by his service-connected hearing 
loss was not sufficient to overturn the previous denial.  
Notice of this decision was sent in March 1990 and the 
Veteran did not appeal.  He filed his claim to reopen in 
December 2003.

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. 
§ 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Among the previously considered evidence were service 
treatment records which were completely negative for any 
findings or complaints of any psychiatric problems.  This 
includes the findings of normal psychiatric condition noted 
on physical examination and no history of complaints of a 
psychiatric nature in the accompanying reports of medical 
history in preinduction examinations from February 1967, 
February 1968 and the separation examination in January 1970.  

A May 1971 general medical examination primarily focused on 
hearing loss problems, with some complaints of headaches, 
with nervousness reported as prevalent around the same time 
as the headaches.  He complained of a jittery feeling at the 
times of these headaches, but at other times he was more calm 
and controlled.  He also reported difficulty controlling his 
temper during times he felt nervous.  He had no problems with 
depression and slept quite well without taking medication.  
On physical examination his neurological examination was 
completely normal and the examiner's impression was that he 
found no unusual nervousness at the present time and that the 
nervousness was apparently coexistent with headaches.  The 
diagnosis was left peri-orbital headaches of tension origin 
associated with a general anxiety state.  

Previously before the RO in 1990 were multiple VA examination 
records from June 1987 through October 1988 and private 
records from December 1986 which all were limited to 
addressing the severity of the Veteran's hearing loss 
disorder, with no evidence pertinent to the claimed anxiety 
issue.  

Also considered by the RO in 1990 was testimony from November 
1989 before the rating board, wherein he alleged having a 
nervous condition secondary to hearing loss and indicated 
that he had been told by medical personnel at Tripler Army 
Hospital in Hawaii that he would probably have a nervous 
condition at some point in the future as he grew older 
because the nerves of his ears may have affected other parts 
of his body.  He admitted that he has not seen a doctor for 
the nerve problem.  There was no treatment other than 
relaxation and he did not have a diagnosis of a nervous 
disorder at that time.  

A November 1989 record noted a brief history of nerves and 
hearing loss but no opinion or diagnosis was given for a 
psychiatric disorder with the rest of the record focusing on 
hearing loss.  A letter from the same month drafted by a 
psychiatrist said he saw the Veteran the day of the letter 
and that he was in a state of acute anxiety. He stated that 
he has had a service-connected disability causing hearing 
loss and this hearing loss was aggravating him and made him 
tense.  Xanax was prescribed but if he continued to have 
problems he may need a psychiatric referral.  

VA examinations from December 1989 and February 1990 only 
addressed hearing loss.

Among the evidence received after 1990 were VA records from 
1980 to 2005 and private medical records from 2000 to 2002 
that are completely silent for any treatment or complaints of 
a psychiatric nature, or of any psychiatric diagnosis.  He 
was noted to have a history of alcohol abuse in the past as 
noted in March 2000 and May 2001 records from the VA, but 
there was no psychiatric disorder shown to be associated with 
this history. 

Among the records received after February 1990 is testimony 
at an April 2005 hearing, at which time the Veteran testified 
experiencing anxiety and that he began feeling anxious during 
basic training.  He further stated that has continued to be 
anxious.  The Veteran also stated that being yelled at by his 
superiors in basic training caused his anxiety disorder.  His 
wife testified that he tends to get upset and angry very 
easily.  

Also received after February 1990 were records in conjunction 
with a Social Security decision showing in pertinent part 
that an October 1988 private neurological report evaluating 
numbness of his extremities determined that he likely has 
psycho physiological manifestations as his sensory exam was 
totally non-neurological, although he seems to be quite 
stable psychologically.  

Also received after February 1990 was the report of an 
October 1999 private clinic visit where the Veteran 
complained of being nervous and was drinking every night.  He 
reported that he was in Vietnam and had flashbacks from time 
to time.  He claimed he was back to back talking with his 
buddy and the next thing he knew his buddy was dead and his 
eardrum was burst.  

Among the evidence received after 1990 were VA records from 
1980 to 2005 and private medical records from 2000 to 2002 
that are completely silent for any treatment or complaints of 
a psychiatric nature, or of any psychiatric diagnosis.  He 
was noted to have a history of alcohol abuse in the past as 
noted in March 2000 and May 2001 records from the VA, but 
there was no psychiatric disorder shown to be associated with 
this history. 

Based on a review of the evidence, the Board finds that new 
and material evidence has been submitted to reopen a 
previously denied claim for anxiety disorder.  Specifically 
the Veteran's allegations in his 2005 hearing testimony that 
he continues to have worsening symptoms of anxiety, which he 
alleges began during basic training due to getting yelled at 
during basic training, as well as the medical record from 
October 1999 wherein he complained of having anxiety which he 
now claimed were due to combat related stressors in Vietnam 
are new in that they were not previously considered in 
February 1990.  These records and testimony are significant 
in that they do show ongoing complaints of anxiety after 
1990.  The Veteran's claims of causation of this anxiety are 
also new as these were not previously before the RO in 1990.  
Such evidence, when considered in light of the previous 
evidence, now raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

III.  Service Connection.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

For Veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as hypertension, is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

Because there was a preexisting history of flat feet (pes 
planus) noted prior to entry to service, the presumption of 
soundness is rebutted in this instance.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition." Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In regards to the reopened claim for service connection for 
anxiety, the Board finds that the preponderance of the 
evidence is against a grant of service connection for such a 
disorder.  There is no evidence of such anxiety in service, 
to include after basic training after he allegedly became 
anxious following such training.  His allegations of having 
become anxious following combat related stressors described 
in the October 1999 medical record are not supported by the 
evidence of record, to include his DD Form 214, which shows 
that the Veteran did not have service in Vietnam.  The 
Veteran also denied any service in Vietnam in his December 
2001 claim, and the report of a June 2004 VA examination for 
hearing loss which revealed that his hearing loss disability 
following the incident of acoustic trauma in service that 
ruptured his eardrum resulted in his not going to Vietnam.  
There is no medical opinion that links his anxiety directly 
to service.  While there is evidence of an anxiety which is 
associated with headache complaints, this is not related to 
service as the headache disorder is also not shown to be 
related to service.  

The evidence as detailed above also fails to show any 
evidence that the Veteran's claimed anxiety disorder is due 
to a psychosis that was manifested within one year of his 
discharge from service.  There is also no evidence to 
establish that this anxiety disorder is presently being 
caused or aggravated by his service-connected hearing loss.  
While the opinion the private psychologist in November 1989 
determined that the Veteran had an acute anxiety and 
suggested that the service connected disability of hearing 
loss was aggravating him and made him tense, there is no 
competent medical opinion that a chronic anxiety condition is 
being caused or aggravated by the hearing loss.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for an anxiety disorder.  The Board has considered 
the doctrine of affording the Veteran the benefit of any 
existing doubt with regard to the issue on appeal; however, 
as the preponderance of the evidence is against the Veteran's 
claim, the record does not demonstrate an approximate balance 
of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Turning to the remaining disorders for which service 
connection is being claimed, the factual background is as 
follows.

A February 1964 preinduction examination report of medical 
history noted the Veteran to deny any medical history 
significant for a back disorder or foot complaints with the 
physician's summary noting his back to be asymptomatic.  In 
preinduction examinations of February 1967 and February 1968, 
he was noted to have a first degree pes planus of the feet 
and a mild scoliosis of the lumbar spine which were not 
considered disabling.  All other pertinent medical findings 
of the cardiovascular system, head, face and neck, 
neurological system, genitourinary system and musculoskeletal 
system were normal and his blood pressure was 138/88 and 
138/84 respectively.  The accompanying reports of medical 
history were negative for any history of complaints pertinent 
to his claimed disorders of carpal tunnel syndrome, 
genitourinary disorder, migraine headaches, hypertension, as 
well as for any complaints regarding preexisting pes planus 
or lumbar spine condition.  

Service treatment records are shown to be silent for any 
condition of carpal tunnel syndrome, back disorder, 
genitourinary disorder, migraines, hypertension, and fail to 
show any aggravation of a preexisting pes planus or lumbar 
spine condition of scoliosis, as they are completely silent 
regarding either condition.  He was treated in December 1968 
for an upper respiratory infection for 4 days with congestion 
and headache noted to be associated, but there was no formal 
diagnosis of any migraine condition made and no subsequent 
evidence of a chronic headache condition shown.  His January 
1970 separation examination revealed completely normal 
findings on examination of his feet, genitourinary system, 
cardiovascular system, neurological system, upper extremities 
and head/face/neck/scalp.  His lumbar spine was noted to have 
scoliosis to the right and the summary of defects was 
reported as dextroscoliosis which was asymptomatic.  His 
blood pressure was 130/80. The accompanying report of medical 
history was again negative for any history of complaints 
pertinent to his claimed disorders of carpal tunnel syndrome, 
genitourinary disorder, migraines, hypertension, as well as 
for any complaints regarding preexisting pes planus or lumbar 
spine condition.  

The report from a May 1971 VA examination mostly focuses on 
problems of a hearing loss condition.  His head, face and 
neck were negative.  On cardiovascular examination he was 
noted to never have had any high blood pressure or trouble 
with his heart, or chest pain.  Nor did he have any 
genitourinary difficulties.  He did report having had 
headaches in the service in 1968 which he self treated with 
aspirin and did not seek medical attention. The headaches 
remained the same since then and came almost every time he 
had problems with his ear, such as constant aching and 
discharge.  The headache came about every time his ear began 
having discharge.  The headache was peri-orbital around the 
left eye and was reported as slight, steady and lasted 2-3 
hours, helped by aspirin.  Sometimes his eye became red on 
the left at the same time.  He was noted to have had a 3 week 
period of redness with a grating sensation in the left eye 
that was apparently due to a conjunctivitis.  He also 
reported nervousness associated with the headaches.  The 
physical examination was negative for dyspnea, orthopnea, 
cyanosis, clubbing or evidence of heart failure.  His blood 
pressure was 130/85, pulse was 74 and regular.  No findings 
or complaints regarding the back or upper extremities were 
noted in this examination.  Examination of his head revealed 
no tenderness around the eyes or in his head and irritation 
of the left eye was minimal.  His genitourinary and nervous 
system examinations were normal.  The diagnosis was left 
peri-orbital headache of tension origin associated with a 
mild acute anxiety state.  The rest of the diagnosis 
concerned hearing loss.  

Multiple VA examination records from June 1987 through 
October 1988 and a private records from December 1986 all 
were limited to addressing the severity of the Veteran's 
hearing loss disorder, with no evidence pertinent to the 
claimed issues.  

Social Security records obtained show that in October 1988 
the Veteran was evaluated for numbness in his extremities 
which was deemed to likely be psycho physiological 
manifestations because his sensory examination was totally 
non-neuroanatomical and quite functional.  He had a history 
of having possibly injured himself while working as a tire 
builder in September 1993 when he was lifting a 20 pound roll 
of liner and began to experience numbness in his arms and 
legs, but no pain.  A history of back surgery was noted in 
1983 with an enzyme injection into the disc and a history of 
torn ligament in the left arm about a year or two ago.  His 
neurological examination was normal except for his sensory 
findings were deemed bizarre because of changes to pinprick 
examination in his legs, torso and arms.  The nerve 
conduction studies (NCS) were all within normal limits and 
the neurologist could really find no evidence of objective 
findings of neurological problems.  A June 1991 chest X-ray 
showed moderate scoliosis of the spine.  A June 1993 record 
showed pain in the left hip with a history of back problems 
since 1993.  He had a left hip replacement surgery in 
December 1993 with X-rays in conjunction with the surgery 
noted to show a thoracic spine scoliosis with convexity on 
the left.  A report of continued disability gave a history of 
continued treatment for high blood pressure with the most 
recent treatment in July 1999.  

Private medical records from 1983 to 1989 showed that the 
Veteran underwent a discogram for a herniated nucleus 
pulposus of the right L4-5 in July 1983.  He also had carpal 
tunnel surgery on the left upper extremity in December 1988 
and on the right upper extremity in February 1989.  No 
opinion regarding when this began or what caused it was 
given.  

A private medical record from October 1999 revealed the 
Veteran had complaints of erectile dysfunction and a recent 
history of nightly alcohol abuse.  Genitourinary examination 
was unremarkable and he was assessed with erectile 
dysfunction.

Private medical records from 2000 to 2002 reveal that in 
March 2000 the Veteran was seen for having become diaphoretic 
with chest pain and loss of color and tingling arms.  He 
could not button his shirt for 4 years and had headaches at 
night.  His past medical history noted carpal tunnel syndrome 
(CTS) in 1989.  He was assessed with hypertension and chest 
pain with blood pressure of 146/88 noted.  He underwent 
further examination for his left sided numbness and chest 
discomfort and was diagnosed with ethanol abuse, 
hypertension, history of hyperlipidemia and paresthesia 
involving the left upper and left lower extremity.  He was 
referred to neurology which in the same month issued a report 
noted no remarkable findings and assessing his neurological 
examination entirely within normal limits.  In May 2000 
follow-up he reported problems holding things in his right 
hand but had no evidence of CTS.  The rest of the report 
addressed a condition of hypertensive heart disease.  He 
continued to report numbness in March 2001.  In July 2001 he 
was reported as having hypertension and diabetes mellitus on 
his active problem list and continued with complaints of 
numbness in fingers.  In November 2001 he was assessed with 
diabetes mellitus with peripheral neuropathy and 
hypertension. Thereafter in records from January 2002 through 
December 2004 continued to note diagnoses of hypertension and 
diabetes in the active problem list.  In September 2004 he 
underwent a diabetic foot examination which noted some 
thickened nails and normal pulses and sensation, and was 
silent for any findings regarding pes planus.  Also in 
September 2004 he was seen at the VA for the first time for 
help with his medication with his main problem being diabetes 
for 5 years.  His past medical history again was noted to 
include back surgery in 1983, and CTS surgery on both hands 
15 years ago.  His blood pressure was noted to be 129/70 with 
no other significant findings and he was assessed with 
diabetes mellitus and impotence.  

Private urology records revealed treatment for urological and 
impotence problems from 2003 to 2005, beginning in December 
2003 when he was seen for a painless hematuria which was 
treated with antibiotics and suspected to be a hemorrhagic 
urinary tract infection.  He was also prescribed a trial of 
Cialis for mild erectile dysfunction (ED).  In January 2005 
he was seen for ED, with a history of having been prescribed 
Cialis and Viagra, without much help.  He was noted to have 
diabetes for about 7-8 years and also hypertension for which 
he took Hyzaar.  He also had a history of mumps orchitis in 
the past and his testes were somewhat atrophied.  The 
physical examination was otherwise negative.  He was assessed 
with organic ED probably secondary to longstanding diabetes 
mellitus and the use of hypertensives, testicular atrophy and 
hypogonadism.

Private and VA medical records from 2005 reveal that in 
January 2005 he was noted to have hypertension, diabetes 
mellitus and impotence.  In August 2005, he was seen again 
for left hand numbness with a history of carpal tunnel 
surgery years ago.  He also was noted to have uncontrolled 
diabetes in June 2005, as well as being counseled for control 
of high blood pressure with exercise and diet.  He also was 
noted to have impotence and had a low testosterone level.  He 
continued to be assessed with diabetes and hypertension and 
impotence.  In July 2005 he was prescribed diabetic footwear 
and qualified for diabetic shoes due to peripheral nerve 
problems.  There was no indication that any prescription 
footwear for pes planus was made.  

The Veteran testified in April 2005 regarding all the claimed 
issues.  In regards to the carpal tunnel syndrome, he stated 
that he had this beginning in service and said it started 
around the same time he was on "monkey bars" in basic 
training which put a strain on his hands.  He said he started 
having problems with numbness in his hands and fingers.  He 
now had problems gripping in his hands and fingers and his 
wife also testified as to the symptoms of his hands.  In 
reference to his back, he said he injured his back during 
basic training when he had to carry a person weighing over 
200 pounds.  He discussed the current level of disability to 
his back as affecting his ability to lift, twist or turn.  
Regarding his fallen arches, he alleged this condition 
started during basic training when he had extensive walking, 
jumping and falling.  He also blamed having to wear ill 
fitting boots.  He denied any treatment for fallen arches in 
the service.  He was presently not seeing any podiatrist for 
this condition.  His wife said that she first noted his 
problem with fallen arches shortly after service when he wore 
special shoes.  The Veteran claimed his experienced sexual 
dysfunction and reported that he functioned normally before 
entering service but this changed after basic infantry 
training and he was also having back problems.  He reported 
having erectile dysfunction since service.  In regards to 
migraines, he said he first had one in basic training and 
said it lasted 1-2 hours and he has continued to have them 
since service every 4 or 5 months.  He also reported getting 
headaches whenever he became angry or upset.  In regards to 
hypertension, he said this started during basic training, but 
he did not report it.  He admitted to having no idea what his 
blood pressure was in service.  On follow up questions, he 
reported having been diagnosed by Dr. T, with carpal tunnel 
syndrome in the 1970's or 1980's and acknowledged that this 
doctor was no longer in business and records were 
unavailable.  He was not presently treating for carpal tunnel 
syndrome.  He reported that he currently treated with a Dr. 
H, in Huntsville for migraines, hypertension and anxiety.  He 
also sometimes received treatment at the VA since the 1980's.  

VA records from 1980 to 2005 and private medical records from 
2000 to 2002 are completely silent for any treatment or 
complaints of any headache disorder to include migraines, or 
of any diagnosis of a chronic headache disorder such as 
migraines.

Based on review of the evidence the Board finds that service 
connection is not warranted for carpal tunnel syndrome, back 
disorder, erectile dysfunction, migraines and hypertension.  
As previously noted, service treatment records are shown to 
be silent for any condition of carpal tunnel syndrome, back 
disorder, genitourinary disorder, migraines, hypertension, 
and fail to show any aggravation of a preexisting pes planus 
or lumbar spine condition of scoliosis, as they are 
completely silent regarding either condition.  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Because the pre-existing pes planus and 
lumbar spine scoliosis were noted on entry, there is no need 
to address the presumption of soundness.  The evidence fails 
to show any worsening of these preexisting conditions during 
service, and in the case of the pes planus, this is not even 
noted to be manifested in more recent treatment records, and 
thus does not appear to be a current disability.  As per the 
scoliosis, this is also not shown to be symptomatic, with the 
earliest post-service lumbar spine symptoms shown to be due 
to a herniated nucleus pulposus of the right L4-5 which was 
first noted in July 1983, with no subsequent medical evidence 
showing any symptoms attributable to scoliosis, and no 
competent medical evidence linking any current back problems 
other than scoliosis to service.  

In regards to the carpal tunnel syndrome, migraines, 
hypertension and sexual dysfunction, these disorders are not 
shown to have become manifested in service, and there is no 
competent medical evidence linking any of these disorders to 
any events in service.  

The records also fail to show that the Veteran had any 
neurological disorder, arthritis, or hypertension or other 
cardiovascular disorder that were manifested within one year 
of discharge from service.  Thus, service connection for a 
back disorder, migraines, hypertension, erectile dysfunction 
and carpal tunnel syndrome are not warranted based on a 
presumptive basis.  The evidence reflects that he received 
treatment for carpal tunnel syndrome on the left upper 
extremity in December 1988 and on the right upper extremity 
in February 1989, many years after service.  His hypertension 
and erectile dysfunction were not shown in medical records 
until 1999.  Although headaches were noted in May 1971 a 
little more than a year after discharge, with sporadic 
reports of such headaches shown thereafter to be tension 
related, these headaches are not shown to be due to any 
neurological condition having manifested to a compensable 
degree within a year of his February 1970 discharge. 

In sum, the available medical evidence fails to establish 
entitlement to service connection for carpal tunnel syndrome, 
a back disorder, sexual dysfunction, pes planus, migraines 
and hypertension.

The Board notes that the Veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he has current disabilities of carpal tunnel 
syndrome, a back disorder, sexual dysfunction, migraines, pes 
planus or hypertension which are related to service.  In the 
absence of evidence demonstrating that the Veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, the Veteran may not 
self-diagnose a disease or disability. 

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for carpal tunnel 
syndrome, a back disorder, sexual dysfunction, fallen arches, 
migraines, hypertension and anxiety is not warranted, and 
there is no doubt to be resolved, as the bulk of the evidence 
is unfavorable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for anxiety disorder has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.

Service connection for anxiety disorder is denied.

Service connection for fallen arches (pes planus) is denied.

Service connection for sexual dysfunction is denied.

Service connection for migraine headaches is denied.

Service connection for hypertension is denied.

Service connection for a back disorder is denied.

Service connection for carpal tunnel syndrome (CTS) is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


